Citation Nr: 0005459	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-10 254A	)	DATE
	)
	)


THE ISSUE

Whether a May 1998 decision of the Board of Veterans' Appeals 
denying service connection for the cause of the veteran's 
death and denying entitlement to Dependent's Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code should be revised or reversed on the grounds of 
clear and unmistakable error. 


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
April 1951 to October 1953 and from January 1968 to February 
1973.

2.  The record does not contain a specific motion for 
revision of a prior Board decision based on clear and 
unmistakable error, nor does it specifically identify the 
Board decision or the specific issue or issues in question.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals (Board) decision to which the motion 
relates.  If the applicable decision involved more than one 
issue on appeal, the motion must identify the specific 
issue, or issues, to which the motion pertains.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to refiling 
under this subpart.  38 C.F.R. § 20.1404(a) (1999).

In a May 1998 decision, the Board denied service connection 
for the cause of the veteran's death and denied entitlement 
to DEA benefits under 38 U.S.C. chapter 35. In July 1998, 
the appellant filed a motion for reconsideration of that 
decision.  In September 1998, the Board responded to the 
appellant's July 1998 letter, informing her that the Board 
denied her motion for reconsideration.  However, the Board 
also stated in this letter that the appellant's contentions 
would be considered as a motion to reverse a clear and 
unmistakable error (CUE) in the prior Board decision.  

In a subsequent April 1999 letter to the appellant, the 
Board informed the appellant that the CUE regulations that 
were recently published set forth specific guidelines that 
needed to be followed in order to proceed with a CUE motion.  
The appellant responded by letter to the Board in June 1999, 
stating that she wished to proceed with her motion and 
requesting assistance from a qualified veteran's 
representative.  In a follow-on letter to the Board, also 
dated in June 1999, the appellant requested additional time 
to submit her motion and argument to the Board.  In a 
September 1999 letter, the Board granted a 90-day extension 
of time for the appellant to submit her formal CUE claim.  

To date, the Board finds that the appellant has still not 
filed an actual CUE motion in accordance with 38 C.F.R. 
§ 20.1404(a).  The correspondence from the veteran implies 
her desire to reverse the Board's May 1998 decision, but 
fails to set out with specificity that she, in fact, moves 
to reverse the Board's May 1998 decision on the basis of a 
clear and unmistakable error.  Furthermore, the appellant 
has not specified the specific issue or issues that she 
moves for the Board to reverse.  A December 1999 Written 
Brief Presentation by the veteran's representative informed 
the Board that the appellant had not contacted her 
representative regarding whether she wished to continue with 
her CUE claim.  

Essentially, the appellant has asked for further time to 
comply with the requirements of filing a CUE claim, the 
request has been granted, but she has not taken any 
subsequent action.  Therefore, because the moving party's 
motion fails to comply with the requirements set forth in 38 
C.F.R. § 20.1404(a) (1999), the motion is dismissed without 
prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



